EXHIBIT EXECUTION VERSION ELEVENTH AMENDMENT TO CREDIT AGREEMENT ELEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of December 16, 2009, by and among CARRIZO OIL & GAS, INC., a Texas corporation (“Borrower”), certain SUBSIDIARIES OF BORROWER, as Guarantors (in such capacity, “Guarantors”), the LENDERS party hereto (the “Lenders”), and WELLS FARGO BANK, N.A., as administrative agent for the Lenders (in such capacity, the “Administrative Agent”).Unless otherwise expressly defined herein, capitalized terms used but not defined in this Amendment have the meanings assigned to such terms in the Credit Agreement (as defined below). WITNESSETH: WHEREAS, Borrower, Guarantors, Administrative Agentand Lenders are party to that certain Credit Agreement, dated as of May 25, 2006 (as the same has been and may hereafter be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, Borrower, Guarantors, Administrative Agent and Lenders have agreed to amend the Credit Agreement (a) to increase the Aggregate Commitment and Borrowing Base, (b) to provide for the increase of the Commitments of certain Lenders and the addition of a new Lender, and (c) for certain other purposes as provided herein, in each case, subject to the terms and conditions set forth herein. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and confessed, the parties hereto hereby agree as follows: SECTION 1.Amendments to Credit Agreement.Subject to the satisfaction or waiver in writing of each condition precedent set forth in Section4 of this Amendment, and in reliance on the representations, warranties, covenants and agreements contained in this Amendment, the Credit Agreement shall be amended in the manner provided in this Section1. 1.1Cover Page.The cover page to the Credit Agreement shall be and it hereby is amended in its entirety and replaced with the cover page attached hereto as Annex A. 1.2Additional Definitions.The following definition shall be and it hereby is added to Section1.01 of the Credit Agreement in appropriate alphabetical order: “Eleventh Amendment Effective Date” means December 16, 2009. 1.3Amended Definitions.The following definition in Section1.01 of the Credit Agreement shall be and it hereby is amended in its entirety to read as follows: “Aggregate Commitment” means, as of the Eleventh Amendment Effective Date, $350,000,000 and thereafter as such amount may be reduced or increased from time to time pursuant to Section 2.02 and Section 2.02A and as a result of changes in the Borrowing Base; provided that such amount shall not at any time Eleventh Amendment to Credit Agreement Page 1 exceed the lesser of (i) the Maximum Facility Amount and (ii) the Borrowing Base then in effect.If at any time the Borrowing Base is reduced below the Aggregate Commitment, the Aggregate Commitment shall be reduced automatically to the amount of the Borrowing Base in effect at such time. 1.4Amendment to Schedule 2.01.Schedule 2.01 to the Credit Agreement shall be and it hereby is amended in its entirety and replaced with Schedule 2.01 attached hereto. SECTION 2.Redetermined Borrowing Base.This Amendment shall constitute notice of the Redetermination of the Borrowing Base pursuant to Section 3.06 of the Credit Agreement, and the Administrative Agent, the Lenders and the Borrower hereby acknowledge that, effective as of the date of this Amendment, the Borrowing Base is $350,000,000 and the Monthly Reduction is $0.00, and such redetermined Borrowing Base and Monthly Reduction shall remain in effect until the next Redetermination of the Borrowing Base. SECTION 3.New Lenders, Increase of Commitments and Reallocation of Commitments and Loans.The Lenders have agreed among themselves to (a) reallocate their respective Commitments, (b) allow certain financial institutions identified by the Administrative Agent, in consultation with the Borrower, to become a party to the Credit Agreement as a Lender (each, a “New Lender”) with an initial Commitment as set forth on Schedule 2.01 to this Amendment and (c) allow certain financial institutions to increase their respective Commitments under the Credit Agreement to the amount set forth on
